Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 7-10, 12, 14-17, 20-22, and 24-27 are pending and allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 12, and 17 all of the prior art of record fails to teach or suggest the limitation of claim 12, a vehicle comprising: a sensor that detects or measures an operating state of the vehicle and outputs data; a control selected from the group consisting of a steering wheel mounted control, a gear shift lever, a dash mounted control and a touch displaydetermine, by analyzing the output data and criteria stored in a configurable template within the vehicle, that the vehicle is in an operating state that may cause inadvertent contact with the control; and in response to determining that the vehicle is in the operating state that may cause inadvertent contact with the control, require a longer duration operation of the control to activate a function associated with the control than is required to activate the operation of the control prior to determining that the vehicle is in the operating state that may cause inadvertent contact with the control. The combination taken with the claims not listed limitations may be patentable emphasizing the underlined limitation.
The closest prior art Tatsukawa US 20120221209 A1 discloses an accelerator pedal erroneous operation responding apparatus for a vehicle is provided.  The apparatus includes an erroneous operation determining unit which determines whether or not an accelerator pedal of the vehicle is erroneously operated when the accelerator pedal is operated, a deviation determining unit which determines whether or not the vehicle would deviate from a safe area when brake torque is generated for a left braking wheel and a right braking wheel of the vehicle at a current tire rudder angle of a wheel for steering of the vehicle, if the erroneous operation determining unit determines that the accelerator pedal is erroneously operated, and a brake torque generation controlling unit which generates brake torque for the right braking wheel or the left braking wheel, if the deviation determining unit determines that the vehicle would deviate from the safe area.
All dependent claims are allowable for at least the reasons of claim 1, 12, and/or 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquire
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK M BRUSHABER whose telephone number is (313)446-4839.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665